t c summary opinion united_states tax_court kimberly a pilgram a k a kimberly a coffiey petitioner v commissioner of internal revenue respondent docket no 18383-99s filed date kimberly a pilgram pro_se ross m greenberg for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure the issues for decision are as follows whether petitioner is entitled to the child_care_credit as claimed on her income_tax return we hold that she is not whether petitioner is entitled to the earned_income_credit as claimed on her income_tax return we hold that she is not whether petitioner’s filing_status is head-of-household as claimed on her income_tax return as explained below we do not decide this issue because it has no tax effect background some of the facts have been stipulated and they are so found petitioner resided in jacksonville florida at the time that her petition was filed with the court in date petitioner married randal pilgram mr pilgram petitioner and mr pilgram remained married as of the date of trial of this case petitioner and mr pilgram have one child a son named randal ii randy who was born in date at the time when petitioner and mr pilgram were married mr pilgram was a member of the armed_forces on active_duty with the u s navy mr pilgram remained on active_duty until his retirement from the u s navy in date from january to date mr pilgram was stationed at a u s navy base in sigonella sicily at the end of august mr pilgram commenced sea duty aboard the u s s enterprise a nuclear-powered aircraft carrier mr pilgram remained at sea until his retirement from the u s navy from january to date petitioner and randy lived on the u s navy base in sigonella with mr pilgram at the end of may petitioner and randy returned to the united_states for medical reasons upon their return petitioner and randy lived with petitioner’s parents in port richey florida thereafter at the end of august petitioner and randy obtained family housing at the naval air station in jacksonville florida where they lived for the balance of throughout their married life petitioner and mr pilgram typically filed joint federal_income_tax returns for however they filed separate returns they did so only after petitioner consulted with a military tax preparer at the jacksonville naval air station the military tax preparer advised petitioner that because mr pilgram was deployed at sea it would be advantageous for them to file separately with petitioner utilizing head-of-household filing_status based on this advice and utilizing commercial tax preparation software petitioner prepared and filed her own return and prepared and mailed to mr pilgram a return for his signature which he signed and filed on her income_tax return form_1040 for petitioner claimed head-of-household filing_status naming randy as the qualifying person petitioner did not claim a deduction for a dependency_exemption for her son petitioner reported total income in the amount of dollar_figure and tax in the amount of dollar_figure petitioner did not claim a child_tax_credit see sec_24 but she did claim a credit for child care expenses in the amount of dollar_figure thereby reducing her tax_liability to zero petitioner also claimed an earned_income_credit in the amount of dollar_figure naming randy as the qualifying_child on his income_tax return form_1040 for mr pilgram claimed married-filing-separate filing_status mr pilgram also claimed a deduction for a dependency_exemption for randy as well as a child_tax_credit he did not however claim a credit for child care expenses or an earned_income_credit upon audit respondent determined a deficiency in petitioner’s income_tax in the amount of dollar_figure in determining the deficiency respondent adjusted petitioner’s filing_status from head-of-household to married_filing_separately the record does not disclose whether respondent examined mr pilgram’s return and if so whether any deficiency was determined disallowed the credit for child care expenses and disallowed the earned_income_credit discussion a tax_credits sec_21 allows a credit for child care expenses however sec_21 provides that if a taxpayer is married at the close of the taxable_year the credit is allowable only if the taxpayer files a joint_return with his or her spouse see sec_1 44a-3 a income_tax regs sec_32 allows an earned_income_credit however sec_32 provides that in the case of an individual who is married an earned_income_credit is allowable only if a joint_return is filed for the taxable_year see sec_1_32-2 income_tax regs a taxpayer’s marital status is determined under sec_7703 as relevant herein sec_7703 provides that the determination of whether an individual is married shall be made as of the close of her taxable_year in the present case petitioner was in fact married as of date that formerly the operative sec was sec_143 see sec_143 prior to its amendment by sec_1301 of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 in however sec_143 was redesignated as sec_7703 see tra ‘86 sec_1301 9j 100_stat_2657 the redesignation did not effect any substantive change we note that the operative regulations under sec_21 and sec_32 still reference sec_143 see sec_1 44a-3 c b income_tax regs being the case sec_21 and d serve to disallow the credit for child care expenses and the earned_income_credit because petitioner did not file a joint_return with mr pilgram for petitioner however appears to rely on sec_7703 that section provides that certain married individuals who live apart will not be considered as married thus if-- an individual who is married and who files a separate_return maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a child with respect to whom such individual is entitled to a deduction for the taxable_year such individual furnishes over one-half of the cost of maintaining such household during the taxable_year and during the last months of the taxable_year such individual’s spouse is not a member of such household then such individual is not considered as married sec_32 expressly makes sec_7703 applicable in determining whether an individual is married sec_21 effectively incorporates sec_7703 into sec_21 see sec z1 e and petitioner does not cite sec_7703 rather she relies on irs pub earned_income_credit and the portion thereof dealing with married persons who live apart we note that such portion of the publication is based squarely on sec_7703 at first blush petitioner appears to fall within the literal language of sec_7703 however it is clear that the section is not applicable to petitioner in this regard sec_1_7703-1 income_tax regs provides that an individual’s spouse will be considered to be a member_of_the_household during temporary absences from the household due to special circumstances the regulation goes on to provide that a nonpermanent failure to occupy such household as his abode by reason of military service shall be considered a mere temporary absence due to special circumstances ’ in the present case mr pilgram was admittedly away at sea for an extended period of time nevertheless his absence from the household is considered temporary because it was reasonable to assume that he would return to the household and occupy it as respondent implies that petitioner may not satisfy the requirement that the taxpayer furnish over one-half of the cost of maintaining a household during the taxable_year because petitioner paid no rent or utilities for military housing during however we do not regard the matter as determinative ’ the provisions of sec_1_7703-1 income_tax regs are discussed in irs pub exemptions standard_deduction and filing information there is a cross-reference to that matter in the discussion regarding married individuals living apart in the edition of pub earned_income_credit the record does not disclose whether the same cross-reference appeared in the edition of pub upon which petitioner relies however even if the publication were misleading the sources of authoritative law in the tax field are the statute and regulations and not government publications see 94_tc_384 and cases cited therein his abode after the completion of his sea duty and he did in fact do just that based on the foregoing we hold that petitioner was married as of the close of and that as a consequence she is not entitled to either a credit for child care expenses or the earned_income_credit sec_21 d chiosie v commissioner tcmemo_2000_117 casey v commissioner tcmemo_1988_170 affd without published opinion 876_f2d_899 cir b filing_status respondent in determining the deficiency in issue adjusted petitioner’s filing_status disallowed the credit for child care expenses and disallowed the earned_income_credit given the fact that the sum of the credit claimed by petitioner for child care expenses and the earned_income_credit claimed by her equals dollar_figure ie dollar_figure dollar_figure and that such sum equals the paradigm for the deemed single rule_of sec_7703 b is the taxpayer who has been deserted or abandoned by her spouse and is therefore no longer part of a functioning marital unit the limitation on the literal application of sec_7703 that is found in sec_1_7703-1 income_tax regs contemplates a marital unit that remains intact notwithstanding the temporary absence of one spouse from the household due to special circumstances such as military service insofar as sec_21 1s concerned the analog to sec_7703 b is found in sec_21 and the analog to sec_1_7703-1 income_tax regs is found in the legislative_history of sec_44a the predecessor of sec_21 see h rept pincite 1976_3_cb_695 s rept pincite 1976_3_cb_49 staff of joint comm on taxation general explanation of the tax reform act of c b vol the amount of the deficiency it would appear that the change in filing_status from head-of-household to married_filing_separately has no tax effect accordingly we need not decide whether respondent erred in changing petitioner’s filing_status because our decision would not have any effect on the deficiency in dispute see liv corp v commissioner 64_tc_589 20_bta_647 it is not the duty_of the court to decide abstract or academic guestions however we observe that a taxpayer must be unmarried in order to qualify as a head of a household sec_2 and that a taxpayer will be treated as not married if the taxpayer is so treated under sec_7703 see sec_2 accordingly a married taxpayer who does not come within the scope of sec_7703 may not file as a head of a household conclusion we sustain the deficiency as determined by respondent in the notice_of_deficiency we do so because the law compels it however we do so without enthusiasm as we observed at trial petitioner strikes us as a conscientious taxpayer who takes her federal tax responsibilities seriously unfortunately she did it may be that respondent underdetermined the amount of the deficiency in tax however we do not consider such possibility because respondent never asserted any claim for an increased deficiency see sec_6214 -- - not receive sound advice regarding the preparation of her return reviewed and adopted as the report of the small_tax_case division in order to give effect to the foregoing decision will be entered for respondent
